Allowable Subject Matter
1.	Claims 21, 26-30, 32-33, 38-42, 45, and 47 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: the applicant submits several arguments but the only argument that is persuasive is the newly added language. That is, as stated and argued by the applicant, although Wroblewski discloses switching between pointing and scrolling modes, and also discloses display of target objects, Wroblewski does not teach or suggest switching between the pointing mode and the scrolling mode based on selection of a graphic object. Therefore, Wroblewski does not teach or suggest a controller that is configured to "control the display to display a graphic object, and switch between the step mode and the pointing mode based on selection of the graphic object," as claimed. 
Further prior art searches failed to produce any relevant results. Thus, claims 21, 26-30, 32-33, 38-42, 45, and 47 are allowed.
 
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  

CONCLUSION
 
4.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
5.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173